UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4650



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER DEWAYNE CUNNINGHAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-04-200-NCT)


Submitted:   December 16, 2005            Decided:   January 18, 2006


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Paul A.
Weinman, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Christopher Dewayne Cunningham appeals the 185-month

sentence imposed after he pled guilty to bank robbery, in violation

of 18 U.S.C. § 2113(a) (2000).              He contends that, in light of

United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), his

sentence is unreasonable.          We affirm.

           Cunningham     asserts      on   appeal   that    his   sentence    is

unreasonable    because      he    presented    mitigating    factors    at   the

sentencing hearing to support a lower sentence.                    Although the

Sentencing Guidelines are no longer mandatory, Booker makes clear

that a sentencing court “must consult [the] Guidelines and take

them into account when sentencing.”             125 S. Ct. 767 (Breyer, J.,

opinion of the Court).        The court should consider this sentencing

range   along   with   the   other    factors    described    in   18   U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005), and then impose a sentence.

See United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005)

(applying Booker on plain error review).              The sentence must be

“within the statutorily prescribed range and . . . reasonable.”

Id. at 546-47 (citations omitted).

           In sentencing Cunningham, the district court considered

the properly calculated advisory Sentencing Guideline range and the

factors in § 3553(a).             Because the court sentenced Cunningham

within the advisory Guideline range and within the twenty-year

statutory maximum, see 18 U.S.C. § 2113(a), we conclude that the


                                      - 2 -
sentence    is   reasonable.   Accordingly,   we   affirm   Cunningham’s

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 3 -